DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 5/19/2020 and 8/23/2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
4.	The drawings were received on 5/19/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
7.	The terms "upper/ lower portions", "top/bottom end", "open sides" used in claims 1-7 are vague and unclear and leave the reader in doubt as to the meaning of the technical feature/s to which they refer, thereby rendering the definition of the subject-matter of said claim unclear. Without specifying a base position/ direction to which correspond the position of the upper/ lower portions, these terms can be understood in more than one way, which has effect on evaluation of novelty/ inventive step of the present claims. The same applied to the term "top/bottom end" of the battery cell, where the positioning of the battery cells is not specified.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1, 4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raiser et al (US 20180062226 A1) in view of Kellner et al (US 20180337375 A1) and Moon et al (US 20160197386 A1). 
Regarding claim 1, Raiser discloses a battery module assembly (1) comprising a plurality of battery modules (2) (cell assemblies) each comprising battery cells and a housing to accommodate the battery modules. Raiser further teaches a cooling plate (7) (heatsink) at one side of the battery module [Abstract; Fig. 1-2; paragraph 0010, 0046-0048]. Raiser does not teach the cell assemblies as claimed and teach only one heatsink/cooling plate. However, Moon teaches a cell assembly comprising a plurality of battery cells (110/210), a cartridge (120/220, 130/230) and a thermoplastic resin (resin layer) is injected to interfaces between the mounting grooves (261, 262) (empty space) and the battery cells [Abstract; Fig. 1-3; paragraph 0007-0020, 0053-0063].  Kellner teaches a battery module wherein two cooling plates are provide in the opposite position with the other [Fig. 2-5]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of cell assembly in cartridge with thermoplastic resin layer in the empty 

Regarding claim 4, Moon teaches that the top end and the bottom end of the battery cell are in contact with a respective one of the pair of thermally conductive resin layers [Fig. 3].
Regarding claim 8, Raiser teaches a cooling plate (7) (heatsink) at one side of the battery module and a thermal interface material (heat conducting gap filling material) between the heatsink and the battery module [Abstract; Fig. 1; paragraph 0017-0018, 0048-0049]. Since Raiser/Kellner/Moon teaches two heatsinks, it would be obvious to provide thermal interface material for both heatsinks.
Regarding claim 9, Raiser/Kellner/Moon teaches a battery module assembly which is essentially a battery pack. 

12.	Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raiser et al (US 20180062226 A1) in view of Kellner et al (US 20180337375 A1) and Moon et al (US 20160197386 A1) as applied in claim 1 and further in view of Yoo et al (US 20180047954 A1) and Park et al (US 20180076493 A1).
Regarding claim 2, Moon teaches that the cartridge is rectangular in shape but does not teach that it is a rectangular parallelepiped shape with both opposing first and second open sides.  However, Yoo teaches a battery cartridge (10) (cell cover) which is rectangular parallelepiped shape with both opposing first and second open sides [Fig. 2-4; paragraph 0008-0009, 0045-0053]. Therefore, it would have been obvious to a 
Regarding claim 3, since Yoo teaches that the rectangular parallelepiped shape cartridge is made from metal material such as aluminum [paragraph 0045], providing an insulation layer between the battery cell and an inner surface of the cartridge would be obvious as taught by Park [Fig. 8; paragraph 0063] in order to prevent an electrical short phenomenon, occurrence of fire, or the like due to a contact between cells and the case due to a shock during use.

13.	Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raiser et al (US 20180062226 A1) in view of Kellner et al (US 20180337375 A1) and Moon et al (US 20160197386 A1) as applied in claim 1 and further in view of Park et al (US 20180076493 A1).
Regarding claims 5-7, Moon teaches injection ports (151/152) formed in cartridge to inject thermoplastic resin [Fig. 2; paragraph 0058] but remains silent about the position of the port as claimed.  However. Park teaches a battery module manufactured with a simple process and low cost but having excellent output for the size thereof, a method of manufacturing the same, and a resin composition applied to the method of manufacturing the same. Park teaches a module case (10) in a box shape including one lower plate (10a) and four sidewalls. Park teaches that holes may be formed in the lower plate, the sidewall, and/or the upper plate. the holes may be injection holes 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723